Inconsistent findings are reversed and new findings will be made. The contractual obligations assumed by respondent after filing his application for a building permit and prior to the issuance thereof, were not such acts as to vest any rights which could not be defeated by the subsequent amendment of the local ordinance. (Matter of Fox Lane Corp. v. Mann, 216 App. Div. 813, affd. 243 N. V. 550.) The cases of Matter of Calton Court, Inc., V. Switzer (221 App. Div. 799) and Matter of Dubow v. Ross (254 App. Div. 706) are readily distinguishable. Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur. Settle order on notice. [192 Misc. 843.]